DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 24 September 2020 and 15 December 2020, respectively.
Claim Objections
Claim 6 is objected to because of the following informalities:  line 5 appears to recite an abbreviation “GSR sensor” without providing the meaning.  Appropriate correction is required.
Claim 12 is similarly objected for those reasons discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 6, 9 – 12, 15, and 17 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Zambotti et al; (Publication number: US 2014/0316192 A1), hereafter de Zambotti

Regarding claim 1:
	de Zambotti discloses a method of identifying a surrounding environment that promotes a cognitive state of a user for a particular user activity (de Zambotti ABSTRACT; Figure 4), the method comprising: 
 	at a device comprising a processor (de Zambotti Figure 2 processors 212 or processor 242): 
 	presenting a computer-generated reality (CGR) environment in which a user participates in an activity (de Zambotti Figure 1 immersive environment 116 is presented to person wearing virtual reality device 240 performing a sleep activity), wherein the CGR environment presents multiple surrounding environments at different times during user participation in the activity (de Zambotti [0014][0018] the immersive environment such background 120 is modulated periodically based on detected physiological signals);
 	  obtaining data regarding a body of a user via a sensor while the multiple surrounding environments are presented in the CGR environment (de Zambotti Figure 4 412 physiological signals are detected via sensors; [0016]); 
 	assessing the multiple surrounding environments based on the data obtained regarding the body of the user (de Zambotti discloses claimed assessing when passing data, related to physiological data, as training data to a learning module; [0044]); and 
 	based on the assessing, identifying a surrounding environment of the multiple surrounding environments that promotes a cognitive state of the user for the activity (de Zambotti Figure 3 322 and [0044] the immersive environment is selected based on output of environment adjustment 334 to promote sleep for the user).

Regarding claim 2:
	de Zambotti discloses the method of claim 1, further comprising changing parameters of the surrounding environment and identifying parameters that promote the cognitive state of the user for the particular activity (de Zambotti Figure 3 320 and [0015][0019]).

Regarding claim 3:
	de Zambotti discloses the method of claim 2, wherein the parameters are selected from the group consisting of colors, light level, décor, sound or music, and volume (de Zambotti [0019]).

Regarding claim 4:
	de Zambotti discloses the method of claim 1, wherein the multiple surrounding environments are assessed based on comparing the data obtained regarding the body of the user in response to at least a first surrounding environment and a second surrounding environment of the multiple surrounding environments (de Zambotti [0044 – 0045] training data corresponding to obtained physiological data performs a comparing when modifying 
Regarding claim 5:
	de Zambotti discloses the method of claim 1, wherein the activity is selected from a group consisting of working, learning, and resting (de Zambotti [0014] device promotes resting or sleep).

Regarding claim 6:
	de Zambotti discloses the method of claim 1, wherein the sensor is selected from a group consisting of a heart rate sensor, a pulse oximeter, a blood pressure sensor, a temperature sensor, an electro-cardiogram (EKG) sensor, an electroencephalography (EEG) sensor, an electromyography (EMG) sensor, a function near infrared spectroscopy signal (fNIRS) sensor, and a GSR sensor (de Zambotti [0016]).

Regarding claim 9:
	de Zambotti discloses the method of claim 1, wherein assessing the multiple surrounding environments includes assessing how well each of the surrounding environments promotes the cognitive state (de Zambotti [0044] - AI used to algorithmically learn the user’s response to the different environments).

Regarding claim 10:
	de Zambotti discloses a method for changing a computer-generated reality (CGR) environment based on a detected cognitive state (de Zambotti ABSTRACT; Figure 4), the method comprising: 
 	at a device comprising a processor (de Zambotti Figure 2 processors 212 or processor 242): 
 	presenting a computer-generated reality (CGR) environment based on a first activity (de Zambotti Figure 1 immersive environment 116 is presented to person wearing virtual reality device 240 performing a sleep activity); 
 	obtaining data regarding a body of the user via a sensor in the CGR environment (de Zambotti Figure 4 412 physiological signals are detected via sensors; [0016]); 
 	determining a cognitive state of the user based on the data obtained regarding the body of a user (de Zambotti [0016] physiological parameters used to detect cognitive state from hyper-arousal to sleep); and
  	based on the cognitive state, presenting the CGR environment configured based on a second activity different from the first activity (de Zambotti [0014][0016][0031] the immersive environment is modulated from an initially waking to sleeping).

Regarding claim 11:
	de Zambotti discloses the method of claim 10, wherein the first activity is selected from the touch consisting of working, learning, and resting (de Zambotti [0014][0016] the start of resting activity includes a hyper-arousal state).

Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 6.


Regarding claim 15:
	de Zambotti discloses the method of claim 10, wherein the CGR environment is automatically configured based on the second activity different from the first activity (de Zambotti [0014][0016] the immersive environment is modulated from the start of sleep during hyper-arousal through sleep).

Regarding claim 17:
	de Zambotti discloses the method of claim 10, further comprising: obtaining second data regarding the body of the user via the sensor in the CGR environment (de Zambotti Figure 4 416 – second data corresponds to physiological parameters determined after completing step 426); 
 	determining a second cognitive state of the user based on the second data obtained regarding the body of the user (de Zambotti [0016] physiological parameters used to detect a cognitive state between hyper-arousal and sleep); and 
 	based on the second cognitive sate, presenting the CGR environment configured based on a third activity different from the second activity (de Zambotti [0014][0016][0031] the immersive environment is modulated from an initially awake through a state intervening sleep such as in hypnagogia).

Regarding claim 18:
	de Zambotti is rejected for those reasons discussed above in claim 1 (and additionally for those disclosed by de Zambotti [0074]).

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 2.

Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 4.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti in view of Sales et al; (Publication number: US 2017/0265798 A1), hereafter Sales.

Regarding claim 7:
	de Zambotti does not disclose the method of claim 1, wherein the sensor is selected from a group consisting of an inward facing camera and a downward-facing  camera.
	However, Sales discloses systems, apparatus, and methods for using a wearable device to monitor operator alertness. More specifically, Sales discloses one or more eye-facing cameras coupled to the wearable device (Sales [0013]; see wearable device 156 illustrated in Figure 1). The eye-facing cameras are one of various sensors 430 which may be configured to detect the wear’s physiology (Sales [0074]).
	It would have been obvious to modify de Zambotti wherein the sensor is selected from a group consisting of an inward facing camera and a downward-facing camera, as claimed, based on simple substitution of one known element for another producing a predictable result. More specifically, a hear rate sensor disclosed by de Zambotti and eye-facing camera (corresponding to the claimed inward facing camera) perform the same general and predictable function of detecting a physiological state of the user which may relate to a level of wearer fatigue. As such, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 8:
	de Zambotti (in view of Sales) discloses the method of claim 7, wherein the data regarding the body of the user includes hand/body tracking, further comprising using the hand/body tracking to identify movements associated with the cognitive states (de Zambotti Figure 1 wearable device 210 is placed on body of wearer and includes an IMU device [0014] detecting movement of body as physiological parameter).


Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 7.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 8.






Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Zambotti in view of Baxter et al; (publication number: WO 2014/015378 A1), hereafter Baxter.

Regarding claim 16:
	de Zambotti discloses receiving a user input (de Zambotti [0014] gaze and gesture inputs), but does not disclose the method of claim 10, further comprising providing a recommendation to the user.
	However, Baxter discloses a mobile computing device, application server, computer readable storage medium and system for calculating a vitality indicia, detecting an environmental hazard, vision assistance and detecting disease. More specifically, Baxter discloses displaying vitality indicia indicating an amount of sleep to the user utilizing a rear facing camera detecting the user’s eyes (Baxter [0846]).
	It would have been obvious to modify de Zambotti to include providing a recommendation to the user, as claimed. Those skilled in the art would appreciate the ability to alert the wearer to a possible medical condition, thereby allowing the wearer to seek appropriate help.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623